Title: To George Washington from Colonel Theodorick Bland, 27 August 1777
From: Bland, Theodorick
To: Washington, George



Sr
Elks [Md.] Augt 27th 1777

I have the Pleasure to Inform your Excelly that Leiutt Lindsay came a Cross two Prisoners near northeast to day straggling from the British Camp which he has taken and sent to this place, & I have order’d them on to Camp. one of the Prisoners a native of Maryland, and incorporated into the German’s in the British army the other a German, the Accts of the Marylander are extravagant with respect to the Enemys Numbers Says that they have been generally healthy at sea, & contradicts the acct of the French deserter sent to day with respect to the German troops being unhealthy. he says the Enemy talk Currently in Camp of coming to Philada by way of Brandiwine, as they have heard that Yr Excly is there. they have landed most of their men, & each Regt has two feild Peices landed. He could give little satisfactory information concerning the Waggons, or the Artillery further than what I have mentiond above. he says their Horse are fat but they do not yet ride them but lead them about on acct of the effect the sea has had on them.

I shall according to yr orders Sr draw off the Horse from this Place about three miles into the Country & return in the morning. I am with great respect Sr yr most obedt Sert

Theok Bland

